Citation Nr: 0524918	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  01-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hepatitis C.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), in excess of 30 percent prior to 
February 9, 2002.

3.  Entitlement to an increased rating for PTSD, evaluated as 
50 percent disabling since February 9, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things, granted service connection for hepatitis C at a 
noncompensable rate.  The veteran voiced disagreement with 
this in November 2000.  In January 2001, a Statement of the 
Case (SOC) was issued, and the veteran's substantive appeal 
was received later that month.

Subsequently, the veteran's disability rating for hepatitis C 
was increased to 10 percent disabling via a February 2004 
rating decision.  This was made effective from November 1998.  
The appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The veteran submitted a claim for an increased rating for 
PTSD in December 2001.  The February 2004 rating decision 
also increased the veteran's disability evaluation for PTSD 
from 30 percent to 50 percent, effective in February 2002.  
The veteran voiced disagreement with the assigned disability 
rating later that same month.  A SOC was issued in October 
2004 and the veteran perfected his appeal of this issue the 
next month.

The case was remanded in May 2004 and March 2005.  It has 
been returned for review by the Board.  

As noted in the prior two Remands, in February 2000, the 
veteran raised a claim of entitlement to a total disability 
rating based on individual unemployability.  Further, in June 
2004, a VA examiner indicated that the veteran had a thyroid 
disorder secondary to Interferon treatment administered for 
his service-connected liver disorder.  The Board construes 
this as an informal claim for service connection for a 
thyroid disorder.  The Board refers these claims to the RO 
for appropriate action.

The issue of increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Hepatitis C is manifested by gastrointestinal disturbances, 
fatigue, and mild liver damage; without evidence of anorexia, 
accompanied by minor weight loss and hepatomegaly, or; 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 
twelve-month period.


CONCLUSION OF LAW

The criteria for a 30 percent rating for hepatitis C have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.112, 4.114, Diagnostic Code 7345 (Prior to July 2, 2001); 
and 38 C.F.R. §§ 4.112, 4.114, 7354 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the disability evaluation assigned 
for his service-connected liver disease does not adequately 
reflect the true severity of his disorder.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information 
(medical or lay evidence) that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in July 
2003 and May 2004.  The content of the notice in May 2004, in 
particular, fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, a supplemental statement of the case in October 
2004 readjudicated the claim reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  


Factual Background

VA evaluation including laboratory studies in December 1997 
revealed that the veteran was positive for hepatitis C.  In a 
February 2000 statement, the veteran's private physician 
concluded that it was likely that the veteran contracted 
hepatitis C virus during his military service.  

A VA examination was conducted in June 2000.  The veteran 
reported his medical and service history, which included 
exposure to wounded personnel, as well as substance abuse.  
On physical examination, it was noted that his head, eyes, 
ears, nose, and throat (HEENT) were within normal limits.  He 
was negative for any scleral icterus.  His abdomen was 
described as somewhat obese, nontender, soft, and 
nondistended.  There was no hepatomegaly or splenomegaly.  
The examiner noted that liver function tests completed 
earlier that year were slightly elevated.  A recent liver 
ultrasound revealed no evidence of liver disease.  The 
examiner also concluded that it was likely that his liver 
disease was related to military service.  

Service connection was granted in a September 2000 rating 
action.  A zero percent was assigned effective in November 
1998.

A VA examination was conducted in February 2002.  The veteran 
reported that his symptoms included occasional stomach aches, 
vomiting once a month, fatigue, weakness, decreased libido, 
anorexia, and constipation.  On examination, there was no 
angiomata, significant weight loss, ascites, muscle wasting, 
hematemesis, or melena.  There was mild hepatomegaly and 
palmar erythema.  The diagnosis was chronic hepatitis C with 
fatigue, anorexia, and mild hepatomegaly.  

The veteran submitted employment documents dated in 2002 that 
essentially convey that he was being disciplined for job 
deficiencies including sleeping on the job.  He was 
eventually released from his position as mechanic. 

The record contains VA outpatient records that date between 
1998 and 2004.  The veteran was treated for a variety of 
disabilities including hepatitis C.  These records reflect 
that in July 1999, he was considered overweight and counseled 
to lose weight.  In November 2000, his weight was 214 pounds.  
In July 2002, his weight was down to 204 pounds.  In June 
2004, his weight was recorded as 210 pounds.  

The record contains private clinical records and statements 
from the veteran's private physician that date from 1999 to 
2004.  These records indicate that he was being monitored for 
his liver disease.  Liver biopsies in June 1999 and August 
2002 revealed chronic active hepatitis with mild activity 
(grade 2) and mild periportal fibrosis (stage 2).  A 
September 2000 sleep study report disclosed mild obstructive 
sleep apnea.  In October 2000 and February 2001 statements, 
the veteran's private physician reported treating the veteran 
for multiple medical problems including gastrointestinal 
problems, hepatitis C, and PTSD.  It was suggested that the 
veteran be exempt from all activities that required increased 
energy utilization.  A May 2003 statement from the veteran's 
private physician indicated that he was beginning special 
treatment for hepatitis C.  A December 2003 clinical report 
indicated that the veteran responded well to Interferon 
treatment.  However, in a November 2004 statement, the 
veteran's private physician reported that the Interferon 
therapy had been unsuccessful due to changing immunological 
patterns.  The physician concluded that the veteran was 
severely incapacitated by his hepatitis C and his chronic 
state of debility.  He believed that the veteran would be 
permanently impaired by his chronic liver disease due to the 
fact that he was no longer a candidate for antiretroviral 
therapy.  

A VA examination was conducted in June 2004.  In reporting 
the veteran's medical history, it was noted that he completed 
a course of Interferon therapy that began in May 2003 by his 
private gastroenterologist.  The veteran continued his 
complaints of fatigue.  He mentioned an incident in which he 
fell asleep while driving.  He also reported muscular 
weakness, lethargy, and an inability to work at any job for 
more than 45 minutes.  He had no abdominal cramping, pain, 
distension, or localized tenderness.  On examination, he 
weighed 211 pounds and this was considered stable.  He was 
described as lethargic, mildly obese, and depressed.  His 
sclerae were clear.  There was no organomegaly, ascites, or 
hepatojugular reflux.  The only abnormality of the abdomen 
was hyperpigmentation due to his belt buckle.  In reporting 
the laboratory results, the examiner noted that there were 
mildly elevated alanine transaminase (ALT) and aspartate 
transaminase (AST) levels, which was indicative of 
reactivation of hepatitis C.  A hepatitis C ribonucleic acid 
(RNA) polymerase chain reaction (PCR) study also was 
indicative of a relapse.  In reporting the diagnosis, the 
examiner noted that the veteran's lethargy and weakness were 
based on depression and chronic hepatitis C.  By liver biopsy 
the veteran's hepatitis C had been very mild in the past and 
although it was reactivating, in his opinion, it was not yet 
severely disabling.  He went on to state that hypothyroidism 
was unrelated to his lethargy.  The examiner related the 
lethargy to depression.  He stated that the lethargy and 
sleep impairment could not now be related to his antiviral 
therapy or mild systemic effects of his hepatitis C.  
However, the knowledge of his chronic hepatitis C did 
contribute to his depression.  The examiner stated that 
veteran would become more depressed once he realized that his 
hepatitis C had been reactivated.  

At a hearing held before the undersigned Veterans Law Judge 
in May 2005, the veteran reported his medical and service 
history.  His symptoms included fatigue, anxiety, and 
lethargy.  He stated that he had a good appetite but was told 
by the physician to watch eating fatty foods.  He indicated 
that he was currently working part-time as a porter because 
he resigned, on medical advice, from his former position as a 
mechanic.  

Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of liver disorders, 
effective July 2, 2001.  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to July 2, 
2001, the Board may apply only the previous version of the 
rating criteria.  As of July 2, 2001, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added.  Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 (under which the veteran is 
currently rated), was the appropriate rating Code for 
infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C.  Diagnostic Code 7354 now contains 
criteria for evaluating hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent evaluation was warranted for minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation, but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
evaluation required moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  Finally, a 100 percent rating under 
this code was warranted when the disease was productive of 
marked liver damage manifested by liver function tests and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration, aggregating three or more a year, and 
accompanied by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

The Board finds that the symptoms of the veteran's service-
connected residuals of hepatitis C are manifested by liver 
damage with associated fatigue, lethargy, and 
gastrointestinal disturbance and that such symptoms 
necessitate therapeutic measures, as required for a 30 
percent evaluation under the regulations in effect prior to 
July 2, 2001.  As noted above, therapeutic procedures, in the 
form of interferon ribavirin treatment, were instituted 
beginning in 2003.  Further, the veteran reported such 
symptoms as fatigue, lethargy and gastrointestinal problems.  
Still further, liver damage was confirmed by needle biopsy.  
The Board concludes, with resolution of the doubt in the 
veteran's favor, that a schedular rating of 30 percent under 
the old criteria is warranted.  

The Board also concludes that the veteran's disability 
picture from hepatitis C does not more closely approximately 
the criteria for the next higher schedular rating of 50 
percent under the old criteria or 40 percent under the new 
criteria.  The liver damage at the most has been described as 
mild.  Further, the most recent examination did not find 
evidence of anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past twelve-month period.


ORDER

A 30 percent rating for the residuals of hepatitis C is 
granted subject to the law and regulations governing monetary 
payments.


REMAND

In May 2004, the veteran submitted VA Form 21-4142 that 
reflected psychiatric treatment at the Vet Center.  The RO 
has not attempted to obtain these records.  Further, at the 
personal hearing, the veteran indicated that he received 
psychiatric treatment earlier that year at the outpatient 
clinic in Tallahassee, Florida.  These records should be 
obtained.  

Moreover, the veteran has not undergone a VA psychiatric 
examination since 2002.  At the personal hearing, the 
veteran, in essence, indicated that his psychiatric 
disability had increased in severity since then.  The duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Wilson (Lawrence) v. Derwinski, 2 Vet. App. 
16, 21 (1991); and Parker v. Derwinski, 1 Vet. App. 522, 526 
(1991).  The Board finds that a medical examination is 
desirable for the proper adjudication of his claim. 

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD.  After 
securing the necessary release, the RO 
should obtain these records.  These 
records should include records from the 
Vet Center that date from December 2000 
to the present.  

2.  The RO should also obtain records 
from the VA outpatient Clinic in 
Tallahassee, Florida and the VA Medical 
Center in Gainesville, Florida, that date 
from August 2004.  

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The examiner 
is asked to report on the presence or 
absence of the specific symptoms in the 
general rating formula for mental 
disorders, a copy of which may be found 
in the October 2004 statement of the 
case, pp. 1-2.  The examiner should also 
comment on degree, if any, of 
industrial/occupational and social 
impairment produced by the service-
connected PTSD.  The examiner must review 
the additional medical records and assign 
a Global Assessment of Functioning (GAF), 
if possible, and explain what the 
assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner should acknowledge such 
review in the examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If necessary, any additional 
development should be undertaken.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


